Citation Nr: 1233274	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left nephrectomy, to include scarring.

2.  Entitlement to service connection for residuals of a neobladder reconstruction, to include scarring.

3.  Entitlement to service connection for an appendix disorder, to include as secondary to a neobladder reconstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant had active military service from September 1952 to September 1956, with additional service with the Army Reserves, including periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in June 2011 and remanded for additional development.  For the reasons discussed below the Board finds that there has not been substantial compliance with the mandates of the June 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that there has not been substantial compliance with the mandates of the June 2011 Board remand.  In the June 2011 remand, the Board noted that the appellant's dates of ACDUTRA in 1983, 1984, and 1985 were not of record.  The Board requested that the Agency of Original Jurisdiction (AOJ) contact the appellant and request that he provide copies of his pay records for active duty for training for the years 1983, 1984, and 1985.  The Board also requested that the AOJ contact the U.S. Army Human Resources Command and verify the dates of the appellant's active duty for training.  In response to the AOJ's request, the appellant sent copies of Army Reserve Retirement Credit Cards and Unit Assignment dates for 1983, 1984 and 1985.  The records appear to show the appellant's specific dates of ACDUTRA, but the photocopies from 1983 and 1984 are not entirely legible.  In March 2012, the U.S. Army Human Resources Command sent a copy of the appellant's total active duty points for the years 1983, 1984, 1985, but did not send specific dates.  Although the appellant's total active duty points for the year appear to be consistent with the Army Reserve Credit Cards and Unit Assignment dates for 1983, 1984 and 1985, not all of the dates on the records are legible.  Although the U.S. Army Human Resources Command did not verify the dates of the appellant's active duty for training for 1983, 1984, and 1985 or indicate whether each period constituted "federal service," the AOJ did not make any further attempt to obtain the appellant's dates of ACDUTRA.  The U.S. Army Human Resources Command also noted that the National Personnel Records Center (NPRC) indicated that they had the appellant's Official Military Personnel File (OMPF).  In the June 2011 remand, the Board stated that the AOJ should contact the U.S. Army Human Resources Command or other appropriate source to verify the appellant's dates of ACDUTRA.  

As the AOJ did not make any further attempts to obtain the appellant's dates of ACDUTRA following receipt of the March 2012 letter from the U.S. Army Human Resources Command or explain why no further attempts were made, there was not substantial compliance with the June 2011 remand order.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the claim must be remanded.

Additionally, the Board finds that a VA opinion is necessary to determine whether the appellant's claimed conditions were incurred during a period of ACDUTRA.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The appellant had his left kidney removed and a new bladder reconstructed, and he has scars related to the surgeries.  See May 2009 VA treatment record.  A June 2010 VA treatment record reflects that the appellant had anterior displacement of the cecum with herniation of the appendix.  Thus, as the appellant had residuals of a left nephrectomy, residuals of a neobladder reconstruction, and an appendix disorder during the period on appeal, he had current disabilities during the period on appeal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  

A January 1984 Kanabec Hospital discharge summary reflects that the appellant was first seen in clinic in Pine City in March 1983 and was told that he had a large prostate gland.  He did not return to see an urologist until January 3, 1984.  A January 30, 1984, pathological examination report indicates that the appellant had papillary transition cell carcinoma, Grade II, with no evidence of muscle invasion in a bladder tumor.  

An August 1984 University of Minnesota Hospital surgery report reflects that the appellant had a diagnosis of renal cell carcinoma, grade I (II) stage I and renal cysts.  The report noted that the appellant was previously treated for a bladder tumor which caused obstruction to the left kidney and left kidney failure.  An August 1984 University of Minnesota operative report indicates that the appellant had a left nephroureterectomy, cystoscopy.  An August 1984 University of Minnesota Hospital discharge report indicated the appellant had diagnoses of a bladder tumor and left renal tumor.  A September 25, 1985, University of Minnesota operative report reflects that the appellant had a radical cystectomy and a sigmoid cystoplasty (bladder reconstruction).  

As noted above, not all of the records submitted by the appellant of his dates of ACDUTRA are legible.  However, the parts of the records that are legible appear to indicate that the appellant had ACDUTRA from March 7-10, 1983, from January 11-13, 1984, from February 3- 9, 1984, from April 17-20, 1984, in September 1984, and from September 3 to 4, 1985, in addition to other periods of ACDUTRA.  Thus, the appellant was on ACDUTRA around the time he was diagnosed and treated for bladder and renal cancer.  He also served on ACDUTRA in March 1983.  As the January 1984 Kanabec Hospital discharge summary indicated that the appellant was first told that he had a large prostate gland in March 1983, the evidence of record indicates he may have had symptoms of the cancer during his periods of ACDUTRA. As there is some indication that the cancers may have been incurred or aggravated during the periods of ACDUTRA, a medical nexus opinion is necessary to determine whether there were manifestations of bladder and/or renal cancer during his periods of ACDUTRA and whether the conditions were incurred or aggravated by his periods of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant and request that he provide additional copies of the Army Reserve Retirement Credit Card and Unit Assignment records from 1983 and 1984, with the dates clearly legible, if possible.  

2.  Contact the U.S. Army Human Resources Command, NPRC, or other appropriate source, and verify (1) the dates of the appellant's active duty for training for the years 1983, 1984, and 1985; and (2) whether each period constitutes "Federal service."  If verification of the dates of active duty for training cannot be obtained, this fact and a record of all attempts made to verify the dates must be noted in the record.

3.  After completing the above, and after all the records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the etiology of his (1) residuals of a left nephrectomy, to include scarring, (2) residuals of a neobladder reconstruction, to include scarring, and (3) an appendix disorder.

In particular, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant's bladder cancer and/or renal cancer initially manifested (1) during his active military service from September 1952 to September 1956, or (2) during his periods of service on ACDUTRA, including in 1983 through 1985.  

The examiner should opine whether it is at least as likely as not that the appellant's cancer underwent an increase in severity beyond natural progression during any period of ACDUTRA, and if so, to what extent.

If the VA examiner determines that the appellant's bladder cancer and/or renal cancer was initially manifested during service or a period of ACDUTRA, or underwent an increase in severity beyond the natural progression during any period of ACDUTRA, the VA examiner should provide an opinion as to whether the appellant has 1) residuals of a left nephrectomy, to include scarring, (2) residuals of a neobladder reconstruction, to include scarring, and/or (3) an appendix disorder, that are related to the bladder cancer and/or renal cancer.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for residuals of a left nephrectomy, to include scarring; entitlement to service connection for residuals of a neobladder reconstruction, to include scarring; and entitlement to service connection for an appendix disorder, to include as secondary to a neobladder reconstruction.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



